Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/19/2021.
3.	Claims 1, 3-8, 10-15 and 17-23 (claims 21-23 are newly added) are currently pending in this Office action.

Allowable Subject Matter
4.	Claims 1, 3-8, 10-15 and 17-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 3-8, 10-14, and 21-22, the prior art fails to disclose or make obvious a method or a computer system comprising, in addition to the other recited features of the claim, the feature of performing the following: detect a database is in a state of non-use; as a result of detecting that a database is in a state of non-use, instantiate a deactivation workflow by a workflow service coupled to the one or more clusters in the cloud computing environment to deactivate the database, wherein the deactivation workflow is configured to determine if a new connection was initiated; in response, cancel the deactivation workflow; and in response to determining that a new connection was not initiated, store metadata for the database and database data remotely in cloud storage such that the database can be reactivated at a later time; identify a database interaction for the database; and trigger the workflow service to start an activation 
Regarding claims 15, 17-20 and 23, the prior art fails to disclose or make obvious a computer system comprising one or more clusters configured to host databases for users in a cloud computing, in addition to the recited features of the claim, the features of  detect a database is in a state of non-use; as a result of detecting that a database is in a state of non-use, instantiate a deactivation workflow by a workflow service coupled to the one or more clusters in the cloud computing environment to deactivate the database, wherein the deactivation workflow is configured to determine if a new connection was initiated; in response, cancel the deactivation workflow; and in response to determining that a new connection was not initiated, store metadata for the database and database data remotely in cloud storage such that the database can be reactivated at a later time; identify a database interaction for the database; and start an activation workflow to reactivate the database in response to the identifying the database interaction in the manner recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161